957 F.2d 44
Sylvia DOMENECH-FERNANDEZ, Plaintiff, Appellant,v.DIVERSIFIED INFORMATION SYSTEMS CORP., et al., Defendants, Appellees.
No. 91-1558.
United States Court of Appeals,First Circuit.
Feb. 25, 1992.

Appeal from the United States District Court for the District of Puerto Rico;  Jaime Pieras, Jr., U.S. District Judge.
Jose R. Perez-Anzalota, San Juan, P.R., for appellant.
Jose Hamid Rivera, with whom Saldana, Rey & Alvarado, Hato Rey, P.R., was on brief, for appellees.
Before TORRUELLA, Circuit Judge, BOWNES, Senior Circuit Judge, and SKINNER,* District Judge.
Prior Report:  762 F.Supp. 1544.
PER CURIAM.


1
Upon full review of the record in this case, and having had the benefit of the briefs and oral argument of the parties, we are of the opinion that summary judgment was properly entered by the district court on behalf of appellees.   We thus affirm said judgment on the basis of that court's opinion.


2
Affirmed.  Costs are granted to appellees.



*
 Of the District of Massachusetts, sitting by designation